DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 15, and 17 are objected to because of the following informalities:  The figure in the second line of claim 6 is extremely blurry.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: The limitation “the HPO2 group” does not have antecedent basis since the structure is not labeled.  It is suggested to label the structure, or call it the diethylphosphinic acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2002/0119317).
Regarding claim 6: Gan et al. teaches the reaction product of an epoxy resin and a phosphinic acid (para. 72) where the phosphinic acid (B2 in the reference) can react with the epoxy groups of the epoxy resin compound (B1 in the reference) (para. 76). The phosphinic acid (B2) can be diethylphosphinic acid (para. 78), which is the phosphinic acid shown in the claimed chemical reaction, and the epoxy resin (B1) can be selected from novolac epoxies, bisphenol A epoxy, bisphenol F epoxy, bisphenol S epoxy, or trisepoxy or mixtures thereof (para. 84) as is claimed. The phrase “or mixtures thereof” indicates that at least two different epoxy resins can be reacted. Gan et al. also teaches a diluent/solvent (para. 105).  The claims are directed toward a base resin, while the limitation “after the epoxy resin and the diethylphosphinic acid are mixed, an epoxy resin diluent is added to the mixture” is directed toward method steps.  When the diluent/solvent is added does not materially change the product of Gan et al.  While Gan et al. teaches other phosphinic acids as possibilities besides the diethylphosphinic acid, at the time of the invention a person having ordinary skill in the art would have found it obvious to choose the diethylphosphinic acid embodiment of Gan et al. and would have been motivated to do so since Gan et al. teaches it is an acceptable acid to achieve the disclosed invention.
Regarding claim 15: Diethylphosphinic acid (para. 78) includes a phosphinic acid group.
Regarding claim 17: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113 I).
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. Applicant’s argument that Gan et al. does not teach an epoxy resin diluent is not persuasive.  Gan et al. teaches a solvent, which reads on a diluent for epoxy resins under the broadest reasonable interpretation.  Further, the method steps of making the product, i.e. when the diluent is added, does not affect the basic characteristics of the product itself.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767